Wickhem, J.
Both with respect to the facts and the law, this case is identical with Ford Hydro-Electric Co. v. Aurora, decided herewith (ante, p. 489, 240 N. W. 418), differing only as to the amount sought to be recovered. Both cases, were tried together, and it was stipulated at the trial that the evidence should be used for both. It was also stipulated in the action against the town of Florence that the judgment on appeal in that action should abide the result of the judgment in Ford Hydro-Electric Co. v. Aurora. The case is governed in all respects by the opinion in that case.
By the Court. — Judgment reversed, and cause remanded with directions to enter judgment in accordance with the demand of the complaint.